DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 12-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noe et al. 2018/0206984.
Noe discloses the invention as claimed noting for example figure 2B comprising:

    PNG
    media_image1.png
    414
    451
    media_image1.png
    Greyscale

A prosthetic sealing device comprising: a leaf-spring having a atrial leaf-spring segment and a ventricular leaf-spring segment (see abstract, [0009-0010] which states “…The anchor assembly includes a ventricular anchor, an atrial anchor…”), the segments being joined at a base (this is the central portion)  and configured to open in response to an opening force to form to a leaflet-receiving gap and to resiliently close toward each other when the opening force is removed; and a body (e.g. 1022a-c) attached to the base of the leaf-spring, wherein the body is configured to expand to inhibit the flow of blood through the body; and barbs 188; Nitinol materials [0076]; and delivery methods [0074].
However Noe does not utilize the term “leaf-spring”.  It is obvious to one having ordinary skill in the art that the anchor term is synonymous with the term leaf-spring because it is made of shape memory materials such as nitinol ([0076; 0125]) which has flexible properties.

4.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Noe et al. 2018/0206984 in view of Biancucci et al. 2005/0075713. 
Noe et al. has been disclosed however does not specify that the device is balloon expandable.   Biancucci et al. teaches an implantable valve device which is balloon expandable see ([0121]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Noe et al. and utilize a balloon to expand the implant because Nitinol is a pliable material capable of being delivered via balloon catheter.

Allowable Subject Matter

5.	Claims 5-6, 8-11, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        January 12, 2022